Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 31, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  154031 (66)                                                                                               Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        Kurtis T. Wilder,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 154031
                                                                    COA: 324672
                                                                    Wayne CC: 14-006199-FC
  DARRELL MILES WALKER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 4, 2017
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 31, 2017
         t0522
                                                                               Clerk